      3:18-cv-02730-TLW           Date Filed 10/08/18    Entry Number 1        Page 1 of 42




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


STEVEN LANEY and ALEXANDROS STELLER,
Individually and on behalf of all
Others similarly situated

                       PLAINTIFFS

VS.                                                                 3:18-2730-TLW
                                                CIVIL ACTION NO:_____________________

SOUTH CAROLINA FARM BUREAU
INSURANCE COMPANY, SOUTH
CAROLINA FARM BUREAU
MUTUAL INSURANCE COMPANY,
PALMETTO CASUALTY INSURANCE
COMPANY, SOUTHERN FARM BUREAU
CASUALTY INSURANCE COMPANY,
SOUTHERN FARM BUREAU LIFE
INSURANCE COMPANY

                       DEFENDANTS


      INDIVIDUAL, COLLECTIVE ACTION AND CLASS ACTION COMPLAINT
              FOR DECLARATORY JUDGMENT AND DAMAGES

       COME NOW Steven Laney and Alexandros Steller (collectively “Plaintiffs”),

individually and as representatives of all persons similarly situated, and bring this action against

Defendants South Carolina Farm Bureau Insurance Company ["SCFB"], South Carolina Farm

Bureau Mutual Insurance Company ["SCFBM"], Palmetto Casualty Insurance Company ["PCI"],

Southern Farm Bureau Casualty Insurance Company ["SFBC"], and Southern Farm Bureau Life

Insurance Company ["SFBL"], an integrated enterprise that jointly employed the Plaintiffs and

employed and/or employs other similarly situated individuals, [hereinafter referred to

collectively as "Farm Bureau"].

                                        INTRODUCTION

                                                 1
      3:18-cv-02730-TLW        Date Filed 10/08/18     Entry Number 1      Page 2 of 42




       1. This is a civil action for violations of the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201 et seq. [hereinafter "FLSA"]. The Plaintiffs bring this action on

behalf of themselves and on behalf of all individuals similarly situated who work or worked as

insurance agents (“Agents”) for the five Farm Bureau Defendants pursuant to contract and are or

were misclassified as independent contractors when, in fact, they are or were nonexempt

employees.

       2. The Plaintiffs bring this action on behalf of themselves and on behalf of all of those

similarly situated, seeking to recover payment of wages lost or unpaid back wages, liquidated

damages, punitive damages, reasonable attorneys' fees, costs of prosecution of this action, and

pre- and post-judgment interest.

       3. This case implicates all five Farm Bureau Defendants' policies of misclassifying

employees as independent contractors in an effort to avoid overtime pay liability under the

FLSA. Each of the Farm Bureau Defendants misclassified the Plaintiffs and others similarly

situated and then required or permitted them to work as Agents in excess of 40 hours per week

without paying or compensating them for their overtime hours.

       4.    In addition to misclassifying Agent employees as independent contractors and

requiring or allowing them to work in excess of 40 hours per week, the five Farm Bureau

Defendants also refused or failed to keep proper records of hours worked as required by the

FLSA and refused or failed to compensate the Plaintiffs and others similarly situated for their

overtime work at the applicable overtime rate of pay.      The Farm Bureau Defendants still

continue these wrongful and unlawful practices at the expense of and to the detriment of their

Agents.




                                               2
      3:18-cv-02730-TLW            Date Filed 10/08/18      Entry Number 1        Page 3 of 42




          5. The Farm Bureau Defendants' conduct violates the FLSA which requires employers to

keep proper records of hours worked and to compensate nonexempt employees for their overtime

work at a minimum rate of one and one-half times their regular rate of pay. See 29 U.S.C. §

207(a).

          6. The Plaintiffs, as the putative class representatives, seek certification of this suit as a

collective and class action on behalf of all current and former misclassified Agents of the five

Farm Bureau Defendants in locations throughout South Carolina.

                                            THE PARTIES

          7. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

          8. Steven Laney resides at 311 McDonald Place, Bishopville, South Carolina 29010.

Laney began his career with the Farm Bureau Defendants when he was hired as an Agent in

Sumter, South Carolina in July of 1999. He worked in that capacity until December 31, 2016,

when the Farm Bureau Defendants terminated his Agent contracts. During all applicable times,

Laney regularly worked as an Agent in excess of 40 hours per week. However, the five Farm

Bureau Defendants misclassified him as an independent contractor in an effort to avoid liability

under the FLSA and refused or failed to pay him overtime pay.

          9.     Alexandros Steller resides at 3601 Dwyer Lane, Aiken, SC 29801, South Carolina

29801. Steller began his career with the Farm Bureau Defendants when he was hired as an

Agent in Aiken, South Carolina in February of 2006. He worked in that capacity until February

of 2018, when the Farm Bureau Defendants terminated his Agent contracts. During all

applicable times, Steller regularly worked as an Agent in excess of 40 hours per week.

However, the five Farm Bureau Defendants misclassified him as an independent contractor in an

effort to avoid liability under the FLSA and refused or failed to pay him overtime pay.



                                                    3
      3:18-cv-02730-TLW        Date Filed 10/08/18       Entry Number 1       Page 4 of 42




       10. Defendant South Carolina Farm Bureau Insurance Company ["SCFB"] is a South

Carolina Corporation. It may be served with process through service upon its registered agent,

William O. Courtney, Jr., 724 Knox Abbott Drive, Cayce, SC 29033.

       11. Defendant South Carolina Farm Bureau Mutual Insurance Company ["SCFBM"] is a

South Carolina Corporation. It may be served with process through service upon its designated

agent, the South Carolina Insurance Commission.

       12.     Defendant Palmetto Casualty Insurance Company ["PCI"] is a South Carolina

Corporation. It may be served with process through service upon its registered agent, John G.

Richards, 1612 Marion Street, Columbia, SC 29201.

       13. Defendant Southern Farm Bureau Casualty Insurance Company is a Mississippi

Corporation. It may be served with process through service upon its registered agent, Steve W.

Ingram, 1800 East County Line Road, Ridgeland, Mississippi 39157.

       14.     Defendant Southern Farm Bureau Life Insurance Company is a Mississippi

Corporation.     It may be served with process through service upon its registered agent,

Corporation Service Company, 5760 I-55 North, Suite 150, Jackson, Mississippi 39211.

                                JURISDICTION AND VENUE

       15. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       16. This Court has jurisdiction over the claims asserted in this action pursuant to 28

U.S.C. § 1331 (federal question jurisdiction) because the claims arise under the FLSA.

       17. This Court also has jurisdiction pursuant to 28 U.S. C. § 1337 (jurisdiction over civil

actions arising under any Act of Congress regulating commerce) 29 U.S.C. § 216(b) (jurisdiction

over action to recover liability prescribed under the FLSA), 28 U.S.C. § 2201 (the Federal

Declaratory Judgment Act), and Rule 57 of the Federal Rules of Civil Procedure.



                                                4
      3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 5 of 42




       18. Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial part

of the events giving rise to the FLSA claims occurred within this district.

                        ENTERPRISE AND JOINT EMPLOYMENT

       19. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       20. All five Farm Bureau Defendants are an integrated enterprise, each of which jointly

employed the Plaintiffs and those similarly situated.

       21. All five Farm Bureau Defendants constitute a single enterprise under 29 U.S.C. §

203(r) because they are an integrated enterprise and/or perform related activities for a common

business purpose. There is an interrelation between their operations, and they have common

management, common ownership or financial control and centralized control of labor relations.

All five Farm Bureau Defendants had control over employment practices and decisions related to

the Plaintiffs and to others similarly situated. They continue to have control over employment

practices and decisions related to Agents.

       22. The provisions regarding Agent responsibilities in the Farm Bureau Defendants'

Agent Contracts are good examples of the integration of the Farm Bureau entities and the

integration of their operations and practices. For example, Agents are required to perform

services in accordance with "the Farm Bureau Insurance Companies Agents Manual." Any of the

“Farm Bureau” companies are allowed to place a “first lien” on compensation due the Agents.

       23. Other examples are readily available on the Defendants' websites wherein they refer

to themselves and/or related entities generically as "Farm Bureau."

       24. A LinkedIn account is maintained in the generic name of "Farm Bureau Insurance of

South Carolina." The integrated enterprise made up of the five Farm Bureau Defendants refers

to itself as "Farm Bureau Insurance of South Carolina" and "Farm Bureau Insurance" in its



                                                 5
      3:18-cv-02730-TLW         Date Filed 10/08/18       Entry Number 1       Page 6 of 42




LinkedIn postings and uses the "Farm Bureau" trademark in photos posted on its LinkedIn

account pages.

       25. Additionally, although their contracts are presumably with specific "Farm Bureau"

companies, Farm Bureau Agents and Agency Managers market themselves as "Farm Bureau"

and "SC Farm Bureau Insurance" Agents and Agency Managers. They also market themselves

as "South Carolina Farm Bureau Insurance Companies."

       26. All five Farm Bureau Defendants engaged (and continue to engage) in activities

related to soliciting, selling and servicing insurance policies under the Farm Bureau aegis. All

five Farm Bureau Defendants utilized (and continue to utilize) the same agency force for the

soliciting, selling and servicing of their insurance products in South Carolina.

       27. All five Farm Bureau Defendants worked (and continue to work) together to offer

insurance products and services under a single Farm Bureau identity.

       28.    All five Farm Bureau Defendants shared (and continue to share) a unified,

advertising mark (logo). In fact, the Farm Bureau Defendants share the exact same "Advertising

Policy" and "Social Media Policy and Guidelines."

       29. All five Farm Bureau Defendants jointly utilized (and continue to utilize) a shared

method of compensating Agents.

       30.   All five Farm Bureau Defendants, formally or as a matter of practice, jointly

determined, shared or allocated the ability to direct, control and supervise the Plaintiffs and other

misclassified Agents, by both direct and indirect means. Farm Bureau Defendants exert control

over their agency force's advertising and use of Facebook and other social media forums. They

continue to jointly determine, share or allocate the ability to direct, control and supervise other

misclassified Agents.



                                                 6
      3:18-cv-02730-TLW         Date Filed 10/08/18       Entry Number 1       Page 7 of 42




       31. By way of example, Farm Bureau Agents are managed and supervised by Agency

Managers. In turn, District Managers, who were themselves managed and supervised by the

Vice President of Sales, managed and supervised (and continue to manage and supervise)

Agency Managers and were (and continue to be) responsible for all of the marketing efforts such

as advertising and sales promotions for all product lines sold by the Farm Bureau entities.

       32.   By way of an additional example and as indicated above, the Farm Bureau

Defendants share the same advertising and social media policies and guidelines.        In one of the

Defendants' publications governing advertising and social media use by South Carolina Agents,

Defendants expressly referred to themselves as "associated companies" and as "The Farm Bureau

family of companies." There, Defendants also represented (and admitted) that they utilize a

common agency force to market their products.

       33.   All five Farm Bureau Defendants, formally or as a matter of practice, jointly

determined, shared and/or allocated the power, directly or indirectly, to hire and fire the Plaintiff

and other misclassified Agents or to modify the terms and conditions of their employment.

       34.   For example, the Plaintiffs and other misclassified employees were subject to

employment-related agreements with the Farm Bureau Defendants whereby the Farm Bureau

Defendants misclassified them as independent contractors. These agreements required them to

follow guidelines, instructions and rules contained within the Farm Bureau Defendants' rate

books, compliance manuals, guidelines and other documents, all of which were subject to change

at the Farm Bureau Defendants' sole discretion.         The same agreements reserved the Farm

Bureau Defendants' right to terminate the Plaintiffs and the other misclassified employees. The

Farm Bureau Defendants continues to utilize these practices with regard to Agency Managers

throughout the state of South Carolina.



                                                 7
      3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1         Page 8 of 42




       35. The relationships between the Farm Bureau entities are permanent and longstanding.

       36. The Farm Bureau entities operate subject to common management, supervision and

control.

       37. The Plaintiffs and other misclassified Agents day-to-day experience was that South

Carolina Farm Bureau (a/k/a "Farm Bureau Insurance of South Carolina") was their employer.

They, along with supervisors and agents, were considered to be working for "South Carolina

Farm Bureau" (a/k/a "Farm Bureau Insurance of South Carolina").               All five Farm Bureau

Defendants managed the Plaintiffs and other misclassified Agents concerning all lines of Farm

Bureau insurance sold, including all South Carolina Farm Bureau lines as well as casualty and

life lines sold by South Carolina Farm Bureau Insurance Company, South Carolina Farm Bureau

Mutual Insurance Company, Palmetto Casualty Insurance Company, Southern Farm Bureau

Casualty Insurance Company, and Southern Farm Bureau Life Insurance Company. The Farm

Bureau Defendants still continue these practices with regard to its Agents.

       38. All five Farm Bureau Defendants paid the Plaintiffs and other misclassified Agents.

During part of the Plaintiffs’ tenure with the Farm Bureau Defendants, the five Farm Bureau

Defendants supplied them and other Agents (both past and current) with facilities, computers and

office supplies which the Plaintiffs and other Agents similarly situated used for all of their work

for Farm Bureau, including soliciting, selling and servicing policies issued by each of the Farm

Bureau companies.      During other parts of the Plaintiffs’ tenure with the Farm Bureau

Defendants, the Farm Bureau Defendants required them and other Agents similarly situated to

rent their office spaces from their specific County Farm Bureau entities and to pay for utilities

and secretaries.




                                                8
      3:18-cv-02730-TLW          Date Filed 10/08/18        Entry Number 1       Page 9 of 42




        39. The Farm Bureau Defendants set "service fees" for the Plaintiff and for other

similarly situated Agents. The "service fees" were actually the operating budgets for the county

offices. They also required members of their agency force to pay other fees – for example, a

portion of the overall cost of their social media forum, "Hearsay Social."

                                        FLSA COVERAGE

        40. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        41.   The Plaintiffs bring this Complaint as a collective and class action, alleging

violations of the FLSA on behalf of themselves and all similarly situated individuals. The

putative class is defined as:

        All individuals who, through a contract or agreement with any of the Farm Bureau
        entities, perform or performed as Agents for any of the Farm Bureau entities and
        who were classified by the Farm Bureau entities (or, rather, misclassified by the
        Farm Bureau entities) as "independent contractors" anywhere in the state of South
        Carolina at any time from the date that is three years preceding the
        commencement of this action through the close of the Court-determined opt-in
        period and who file a consent to join in this action.

The putative class also includes the Plaintiffs, and they reserve the right to modify this

definition prior to conditional certification of the putative class.

        42. The Plaintiffs, along with current and former misclassified Agents of the

Farm Bureau Defendants, are similarly situated in that they have or had substantially

similar job requirements and pay provisions and are or were subject to the Farm Bureau

Defendants' common practices, policies and/or plans controlling their daily job functions.

        43. At all material times, all five Farm Bureau Defendants were employers within

the meaning of the FLSA. See 26 U.S.C. § 3121(h) and 29 U.S.C. § 203(d).

        44. The five Farm Bureau Defendants controlled the nature, pay structure, and

employment relationship with the Plaintiffs and all Agents similarly situated.



                                                   9
     3:18-cv-02730-TLW          Date Filed 10/08/18      Entry Number 1        Page 10 of 42




       45. The five Farm Bureau Defendants have and/or had the authority to hire and

fire Agents and the authority to direct, supervise and manage the work of Agents. During

the Plaintiffs’ tenure with the Farm Bureau Defendants, the Farm Bureau Defendants had

the authority to sign on the companies' checking accounts, including payroll accounts.

The Farm Bureau Defendants also had the authority to make decisions regarding the

Plaintiffs and similarly situated Agents compensation and capital expenditures. The

Farm Bureau Defendants' State Office set the Plaintiffs and other Agent’s compensation

and could change the manner of compensation at any time.

       46. Additionally, the Farm Bureau Defendants were responsible for the day-to-

day affairs of all of the Farm Bureau agencies. In particular, they were responsible for

determining whether they complied with the FLSA.

       47. As such, the Farm Bureau Defendants acted directly or indirectly in the

interest of the employment of the Plaintiffs and other Agents (both former and current) as

their employers, which make them liable under the FLSA.

       48. Furthermore, at all material times, the Farm Bureau Defendants constituted

an integrated enterprise engaged in interstate commerce or in the production of goods or

services for interstate commerce because they have or have had employees engaged in

interstate commerce.

       49.    Each of the five Farm Bureau Defendants acted in related activities

performed through a unified operation and common control for a common business

purpose (i.e., to solicit, sell and service insurance policies to customers in South Carolina

under the Farm Bureau aegis).




                                                 10
     3:18-cv-02730-TLW         Date Filed 10/08/18     Entry Number 1       Page 11 of 42




        50. The Farm Bureau Defendants have had, and continue to have, annual gross

volumes of sales made or done of not less than $500,000.00. See 29 U.S.C. § 203(s)(1).

                      COLLECTIVE ACTION ALLEGATIONS

        51. The foregoing paragraphs are incorporated herein as if set forth in their

entirety.

        52. The Plaintiff brings this action pursuant to the FLSA, 29 U.S.C. § 216(b) (and

other applicable statutes, laws and common law) on their own behalf and on behalf of the

putative class described hereinabove.

        53.   The Plaintiffs do not bring this action on behalf of any executive,

administrative or professional employee exempt from coverage under the FLSA.

        54. A collective action under the FLSA is appropriate because, under 29 U.S.C. §

216(b), the Agents described are "similarly situated" to the Plaintiffs. The employees on

behalf of whom the Plaintiffs bring this collective action are similarly situated because

they have been or are employed in the same or similar positions; they were or are subject

to the same or similar wrongful and unlawful practices, policies and/or plans; and their

claims are based upon the same legal theories.

        55. The Plaintiffs estimate that the collective class, including both current and

former Agents over the relevant period, will include well over 400 members. The precise

number of collective class members should be readily available from a review of the

Farm Bureau Defendants' records and from input received from the collective class

members as part of the notice and "opt-in" process provided by 29 U.S.C. § 216(b).

        56. The Plaintiffs and the putative class members' entitlement to overtime pay,

except for the amounts, are identical and depend on one uniform factual question



                                                 11
     3:18-cv-02730-TLW         Date Filed 10/08/18       Entry Number 1      Page 12 of 42




regarding whether, as a matter of economic reality, the Plaintiffs and the putative class

members are or were reliant on the Farm Bureau Defendants to earn a living or are or

were in business for themselves.

        57. Similarly, the classification status of the Plaintiffs and the putative class

members involve an identical legal question regarding whether the Farm Bureau

Defendants' Agents acted as employees, and not independent contractors, such that the

Defendants owed (and owe) them a minimum wage, overtime and record-keeping

obligations under the FLSA.

        58. The Plaintiffs and the putative class members share the same interest in that

the outcome of this action will determine whether they were (or are) either independent

contractors or employees under the FLSA. Because the facts in each case are similar, if

not altogether identical, the factual assessment and legal standards lend themselves to a

collective action.

                          CLASS ACTION ALLEGATIONS

        59. The foregoing paragraphs are incorporated herein as if set forth in their

entirety.

        60. The Plaintiffs also bring this action, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, on behalf of a putative class defined hereinabove. The Plaintiffs

reserve the right to amend the putative class definition as necessary.

        61.   The five Farm Bureau Defendants regularly permitted and required the

Plaintiffs and members of the putative class to work more than 40 hours per week

without overtime compensation.




                                                12
       3:18-cv-02730-TLW       Date Filed 10/08/18     Entry Number 1       Page 13 of 42




        62. Upon information and belief, the Farm Bureau Defendants knew that the

Plaintiffs and all similarly situated individuals performed work that required overtime

pay.

        63. The Farm Bureau Defendants have operated under a scheme to deprive the

misclassified Agents of overtime compensation by failing to properly compensate them

for all time worked.

        64. The Farm Bureau Defendants' conduct, as set forth in this Complaint, was

willful and has caused significant damage to the Plaintiffs and all similarly situated

individuals.

        65. The Plaintiffs share the same interests as the putative class members and will

be entitled to overtime compensation, liquidated damages, punitive damages, reasonable

attorney's fees, costs of prosecution of this action, and pre- and post-judgment interest

owed to them under nearly identical factual and legal standards as the remainder of the

putative class.

        66.    The putative class meets the numerosity requirement of Rule 23(a)(1)

because, during the relevant time period, the Farm Bureau Defendants employed a

number of persons in all or nearly all counties in South Carolina who were all subjected

to working as Agents in excess of forty hours per work week, without being paid

overtime pay. The precise number of class members should be readily available from a

review of the Farm Bureau Defendants' records and from input received from the putative

class members.

        67. The putative class meets the commonality requirement of Rule 23(a)(2)

because, during the relevant period, the Farm Bureau Defendants engaged in a common



                                               13
     3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 14 of 42




course of conduct and practices that violated (and continue to violate) the legal rights of

the Plaintiffs and the putative class members. Any individual question the Plaintiffs’

claims present will be far less central to this litigation than the numerous and material

questions of law and fact common to the class, including but not limited to: whether the

Plaintiffs and the other putative class members, as a matter of economic reality, were or

are reliant on the Farm Bureau Defendants to earn a living or were or are self-reliant and

independent; whether the Plaintiffs and the other putative class members' work was an

integral part of the Farm Bureau Defendants' businesses of soliciting, selling and

servicing insurance policies; whether Plaintiffs’ and the other putative class members'

managerial skills affected their opportunity for profit or loss; how Plaintiffs’ and the

other putative class members' investments into the businesses compared to the Farm

Bureau Defendants' investments into the businesses; whether the relationships between

the parties (the Plaintiffs and the putative class members on one hand and the Farm

Bureau Defendants on the other hand) were (and are) indefinite and on-going or whether

they were fixed and project-based as typical of independent contractors; and the nature

and degree of the Farm Bureau Defendants' control over the Agents.

        68. The statuses of all individuals similarly situated to the Plaintiffs raise an

identical legal question:    whether the Farm Bureau Defendants' Agents acted as

independent contractors or employees to whom the Farm Bureau Defendants owed, owe

or would owe a minimum wage, overtime, and record-keeping obligations under the

FLSA.

        69. The putative class meets the typicality requirement of Rule 23(a)(3) because

the Plaintiffs and the putative class members were all employed by the Farm Bureau



                                                14
     3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 15 of 42




Defendants pursuant to Agents contracts and performed their services without receiving

overtime wages owed for their work.

        70. The putative class meets the fair and adequate protection requirement of Rule

23(a)(4) because there is no apparent conflict of interest between the Plaintiffs and the

putative class members, and because counsel for the Plaintiffs is knowledgeable and

experienced in the field of employment law, can and will fairly and competently

represent the interests of all class members, and has and will commit the human and

financial resources necessary to adequately represent all class members. Furthermore,

counsel for the Plaintiffs has conducted significant investigation as to potential claims

and parties in this case.

        71. The putative class meets the predominance requirement of Rule 23(b)(3)

because issues common to the class predominate over any questions affecting only

individual members including but not limited to whether the Farm Bureau Defendants'

Agents were (and are) improperly classified as independent contractors and whether the

Farm Bureau Defendants, through their employment policies and practices, exercised

control over the manner in which the class members worked.

        72. The putative class meets the superiority requirement of Rule 23(b)(3) because

allowing the parties to resolve their controversy through a class action would permit a

large number of similarly-situated persons to prosecute common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of evidence, effort or

expense that numerous individual actions would require.

        73. Even if each class member could afford to litigate a separate suit, this Court

should not require the filing and prosecution of possibly one hundred or more identical



                                                15
     3:18-cv-02730-TLW          Date Filed 10/08/18         Entry Number 1   Page 16 of 42




actions, given the material similarity of the putative class members' claims. Separate

lawsuits of the legal and factual issues raised by the Farm Bureau Defendants' conduct

and practices would cause unavoidable delay, a significant duplication of efforts, and a

waste of resources. Alternatively, allowing the claims to proceed by way of a single class

action would permit the efficient supervision of the putative class members' claims and

would create significate economies of scale for the Court and all parties involved,

resulting in uniform, binding adjudication of all issues.

        74. This action can be efficiently and effectively managed by sending the same

FLSA opt-in notice to all employees similarly situated.

        75.   The Farm Bureau Defendants are liable under the FLSA for failing to

properly compensate the Plaintiffs and the other putative class members. Those similarly

situated are known to the Farm Bureau Defendants and are readily identifiable through

the Farm Bureau Defendants' records.

                                          FACTS

        76. The foregoing paragraphs are incorporated herein as if set forth in their

entirety.

        77. The Plaintiffs and all similarly situated individuals have all been victimized

by the Farm Bureau Defendants' common policies and plans to violate their rights under

the FLSA by refusing or failing to keep proper records and denying them proper overtime

compensation.

        78. The Farm Bureau Defendants operate an integrated business enterprise of

soliciting, selling and servicing insurance and insurance-related products and services

including auto insurance, homeowner's insurance, renter's insurance, manufactured home



                                                 16
     3:18-cv-02730-TLW         Date Filed 10/08/18     Entry Number 1      Page 17 of 42




insurance, farm & ranch insurance, property insurance, health insurance and life

insurance.

       79. The Plaintiffs and the other putative class members were (and are), as a

matter of economic reality, reliant upon the Farm Bureau Defendants to earn a living.

They were neither self-reliant nor independent.

       80. The Plaintiffs and the other putative class members' work was (and is) an

integral part of the Farm Bureau Defendants' businesses. Their services were integrated

into the Farm Bureau Defendants' business operations of soliciting, selling and servicing

insurance products, which is consistent with an employee classification and not an

independent contractor classification.

       81. The Plaintiffs and the other putative class members' investments into the

Farm Bureau Defendants' Agencies was (and is) miniscule compared to the Farm Bureau

Defendants' investments. The Farm Bureau Defendants' investments in the infrastructure

designed to underwrite, administer and pay claims of insurance products sold by the

Plaintiffs and other putative class members far exceed any investment by them.

       82. The Plaintiffs and other putative class members had or have indefinite,

lengthy and ongoing working relationships with the Farm Bureau Defendants and

received (and/or continue to receive) promotions and advanced (and/or continue to

advance) along career paths as is typical for employees.

       83. The Farm Bureau Defendants' practice has been to hire, train, promote and

retain their Agents for numerous years.

       84. The Farm Bureau Defendants expected and encouraged "continuous service"

by Plaintiffs and other putative class members which is typical of employment



                                                  17
     3:18-cv-02730-TLW         Date Filed 10/08/18     Entry Number 1        Page 18 of 42




relationships and not independent contractor relationships. This is evidenced, inter alia,

by the fact that they tied their compensation to Plaintiffs and other putative class

members to "length of continuous service.” Their expectations were and are that Agents

work for them for more than 5 years.

       85. The Plaintiffs and other putative class members worked exclusively for the

Farm Bureau Defendants for years and even decades.

       86. Some putative class members were required to adjust claims in the manners

detailed in the Farm Bureau Defendants' guidelines, instructions, and Agents' Manuals.

       87.   The Plaintiffs and the other putative class members solicited, sold and

serviced, personally and through Farm Bureau-appointed agents, insurance policies

exclusively from the Farm Bureau Defendants. They were prohibited from soliciting,

selling and/or servicing insurance from other companies while working for the Farm

Bureau Defendants unless they obtained prior written consent and authorization to do so.

       88.   Alternatively, the Farm Bureau Defendants limited and controlled the

policies, products, and services the Plaintiffs and the other putative class members could

solicit, sell and/or service, personally or through Farm Bureau-appointed agents.

       89. The Plaintiffs and the other putative class members were required to consider and

treat any money they received or collected as the Farm Bureau Defendants' property and were

required to remit all such money "at once" to the Farm Bureau Defendants' State Office without

deduction for commission, payment or claim of any kind. Alternatively, Farm Bureau customers

made payments directly to the Farm Bureau Defendants for purchased services and products.

They did not pay the Plaintiffs or others similarly situated for the services and products they

offered.



                                               18
     3:18-cv-02730-TLW        Date Filed 10/08/18      Entry Number 1       Page 19 of 42




       90. The Plaintiffs and the other putative class members were (and are) prohibited

from representing any insurance company, other than a Farm Bureau insurance company,

unless they first obtained the Farm Bureau Defendants' written consent to do so.

       91. The Farm Bureau Defendants prohibited the Plaintiffs and the other putative

class members from claiming any right to any of the books of business they wrote for the

Farm Bureau Defendants and expressly stated that the entire books of business written by

their Agents, together with all rights of renewal or expiration thereof, "shall be and

remain the sole and exclusive property of the [Farm Bureau] Companies."

       92.    The Plaintiffs and the other putative class members were required to

surrender their entire books of business to the Farm Bureau Defendants upon their

termination or departure, whether voluntary or involuntary, from the Farm Bureau

Defendants.

       93.    The Farm Bureau Defendants claimed ownership of and prohibited the

Plaintiffs and other putative class members from claiming ownership of or any right to

any information regarding persons to whom they sold or serviced insurance including "all

information, names, addresses and ages of policy holders and contract holders."

       94.    The Farm Bureau Defendants claimed ownership of and prohibited the

Plaintiffs and other putative class members from claiming ownership of or any right to

"all information on any media form, including, but not limited to, memoranda, computer

tapes, computer disks, computer printouts or manually produced records" whether

furnished by Farm Bureau or purchased by the Plaintiffs and the other putative class

members. The Farm Bureau Defendants claimed sole and exclusive ownership and right

to such information and things and prohibited the Plaintiffs and other putative class



                                               19
     3:18-cv-02730-TLW          Date Filed 10/08/18      Entry Number 1     Page 20 of 42




members from copying, duplicating or reproducing any such information or thing without

its prior written consent. They also required the Plaintiffs and the other putative class

members to surrender all such items at the time of their separation from the Farm Bureau

Defendants (even if Plaintiff and/or the putative class members had themselves purchased

the items or information).

       95. The Farm Bureau Defendants required the Plaintiffs and others similarly

situated to pay commissions to their predecessors for prior work they rendered to Farm

Bureau.

       96. The Farm Bureau Defendants required Plaintiff and other putative class

members to authorize it to print their names and to utilize their electronic signatures on

various insurance documents.

       97. The Farm Bureau Defendants expressly limited the authority of the Plaintiffs

and other putative class members in a number of ways as detailed in its Agent’s Contracts

and in its advertising and social media policies.

       98. The Farm Bureau Defendants controlled the manner and method of payment

to the Plaintiffs and other putative class members. For example, they retained "the right

to withhold payment of any or all compensation due hereunder for a period of time

sufficient to give the [Farm Bureau] Companies the opportunity to determine the

existence and amount of any indebtedness due, or claimed to be due, from You and other

putative class members] to the Companies, to any Farm Bureau organization, or to other

companies."     Likewise, they refused to recognize commissions as due and payable to

Plaintiffs and other putative class members on any policy until said policy was issued and

delivered to the insured and they received the first premium in their home office. They



                                                    20
     3:18-cv-02730-TLW           Date Filed 10/08/18    Entry Number 1       Page 21 of 42




also reserved unto themselves the exclusive rights to fix the new and renewal

commissions and to change those commissions unilaterally and at any time upon their

issuance of commission schedules.

        99.    The Farm Bureau Defendants controlled the hiring, firing, assignment or

reassignment, and commission rates of the Plaintiffs and other similarly situated misclassified

Agents. They prohibited them from assigning any of their rights to third parties.

        100.    The Farm Bureau Defendants set and/or closely monitored and effectively

controlled the work, holiday and vacation schedules for the Plaintiffs and other similarly situated

misclassified insurance Agents. They required them to submit to regular evaluations where they

were evaluated on production, leadership, manpower, agency development and performance,

communication and business management. They also required them to follow State Office

schedules for holidays.

        101. The Farm Bureau Defendants subjected the Plaintiffs and other similarly situated

Agents to annual or bi-annual evaluations. The evaluation reports are clearly indicative of an

employee classification and not an independent contractor classification. For example, the stated

primary purpose for the evaluations is to aid the Farm Bureau Defendants in producing high

performance in their Agents as they strive to meet individual and corporate goals.

        102. The Farm Bureau Defendants keep personnel records on their Agents and keep

reports of their evaluations in their files.

        103. Additionally, the Farm Bureau Defendants regularly evaluate and grade each Agent

via performance reviews.

        104.   The Farm Bureau Defendants retained the right to discipline Agents for not

following their company rules.



                                                21
     3:18-cv-02730-TLW           Date Filed 10/08/18     Entry Number 1        Page 22 of 42




           105. The Farm Bureau Defendants tracked the days and time their Agents worked. They

set and/or controlled work hours and/or required their Agents to sign out when leaving their

offices.

           106. Farm Bureau instructed their Agents regarding when, where and how they were to

perform their work. They required their Agents to conduct a certain number of reviews per year.

           107. Another example of the control the Farm Bureau Defendants exercised

(and/or exercises) over the Plaintiffs and other putative class members is seen in their

audit authority. They required the Plaintiff and other putative class members to provide

them with access to their books, accounts and financial records.

           108. The Farm Bureau Defendants also exercised control over the Plaintiffs and

the other putative class members by requiring them to operate as limited liability

companies and by prohibiting them from having more than one sole member.

           109. The Farm Bureau Defendants required the Plaintiff and other putative class

members to meet sales quotas.

           110. The Farm Bureau Defendants required the Plaintiffs and other putative class

members to take continuing education on business ethics and other topics through its

company-based system, "Farm Bureau Tech."

           111. The Farm Bureau Defendants required the Plaintiffs and other putative class

members to enter into non-compete and/or non-solicitation agreements which are typical

in employment relationships but not in independent contractor relationships.

           112. The Farm Bureau Defendants required the Plaintiff and other putative class

members to adhere to their codes of conduct and their requirements regarding work

times, office locations, dress code, mandatory production reports, monthly Agents



                                                 22
      3:18-cv-02730-TLW        Date Filed 10/08/18      Entry Number 1       Page 23 of 42




meetings, quarterly district meetings, and state meetings. They determined the location

of branch offices from which many of the putative class members worked and provided

the physical facilities, requirements and tools for their work and regulated their behavior

in their facilities.

        113.     The Farm Bureau Defendants monitored computer usage (including

information stored, deletions, website usage, search history, and email correspondence)

by the Plaintiffs and other putative class members and retained authority to block

websites at their own discretion.

        114.      The Farm Bureau Defendants controlled signage, advertising and

promotions utilized by Plaintiffs and other putative class members.       If the Plaintiffs

and/or the others wished to advertise and/or market, they were required to have their

advertisements and/or marketing materials approved by the Farm Bureau Defendants.

The Farm Bureau Defendants also controlled their Agents use of social media.

        115. Similarly, the Farm Bureau Defendants provided the templates to be used on

all Agents’ business cards. They also either issued business cards to the Agents or

required them to buy business cards through their State Office. All Agents were required

to purchase or utilize business cards which identified them as Agents for Farm Bureau

and contained the Farm Bureau name and logo.         All Agents were also provided with

Farm Bureau email addresses which they were required to use.

         116. The Farm Bureau Defendants retained the right to unilaterally fire their

Agents without their consent, authorization or approval.

        117. The Farm Bureau Defendants required the Plaintiffs and other similarly

situated Agents to comply with their document retention policies and requirements.



                                                23
     3:18-cv-02730-TLW        Date Filed 10/08/18     Entry Number 1       Page 24 of 42




       118. The Farm Bureau Defendants required their Agents to sell and collect Farm

Bureau Federation Memberships to customers as a prerequisite to selling them insurance

products and/or services.

       119.   They required them to call customers to collect past due federation

memberships for them.

       120. In order to have Facebook business pages, the Plaintiffs and the other

similarly situated Agents were required to pay and subscribe to "Hearsay," a Farm

Bureau program that controlled postings.

       121. The Farm Bureau Defendants required the Plaintiffs and other similarly

situated Agents to purchase and/or use their errors and omissions insurance. They were

prohibited from obtaining errors and omissions coverage from their competitors.

       122. The Plaintiffs and other misclassified Agents frequently and routinely

worked over 8-hour work days and over 40 hours per week for each of the Defendants,

South Carolina Farm Bureau Insurance Company, South Carolina Farm Bureau Mutual

Insurance Company, Palmetto Casualty Insurance Company, Southern Farm Bureau

Casualty Insurance Company, and Southern Farm Bureau Life Insurance Company.

       123. The Plaintiffs and other misclassified Agents are and/or were nonexempt

employees.

       124. The Farm Bureau Defendants illegally and/or wrongfully classified their insurance

agents, including the Plaintiffs, as independent contractors; however, they were actually

employees as that term is defined by the FSLA and relevant case law.

       125. The Farm Bureau Defendants' mischaracterization of the Plaintiffs and other

similarly situated insurance Agents as independent contractors, the concealment or non-



                                              24
     3:18-cv-02730-TLW         Date Filed 10/08/18       Entry Number 1      Page 25 of 42




disclosure of the true nature of the relationship between them and these Agents, and the attendant

deprivation of substantial rights and benefits of employment, including the refusal to pay

overtime wages as required by the FSLA, are part of an on-going unlawful practice by the Farm

Bureau Defendants which this Court should enjoin.

                       CAUSES OF ACTION AGAINST SOUTH CAROLINA
                           FARM BUREAU INSURANCE COMPANY

                         COUNT I - VIOLATION OF 29 U.S.C. § 207

       126. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       127. SCFB's practice of failing to pay the Plaintiffs and other Agents similarly situated at

a time-and-a-half rate of pay for hours in excess of 40 hours per workweek violates the FLSA.

See 29 U.S.C. § 207(a)(1).

       128. None of the exemptions provided by the FLSA regulating the duty of employers to

pay overtime at a rate of not less than one and one-half times the regular rate at which its

employees are employed are applicable to SCFB or the Plaintiffs and other similarly situated

Agents.

       129. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of SCFB's violations of 29 U.S.C. § 207.

                                 COUNT II - WILLFULNESS

       130. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       131. SCFB's failure to pay the Plaintiffs and other similarly situated Agents overtime as

required by the FLSA was willful and was not based on good faith and reasonable belief that its

conduct complied with the FSLA.




                                                25
     3:18-cv-02730-TLW          Date Filed 10/08/18      Entry Number 1      Page 26 of 42




       132. SCFB was aware of the FLSA's requirement that all non-exempt employees be paid

time-and-a-half their regular rate of pay for all hours worked in excess of 40 hours in a

workweek. It was aware that it failed to adhere to that requirement.

       133. SCFB was aware of the specific job duties of its Agents and was aware that those

duties did not fit within any exemption to the FLSA's requirement for overtime pay.

       134. SCFB knew that the position of insurance Agents, as the job was intended and was

performed by the Plaintiffs and other similarly situated Agents, was consistent with an

employment relationship under the FLSA and controlling case law and that it was improper to

classify (or, rather, misclassify) its Agents as independent contractors.

       135. SCFB knew or showed reckless disregard for the proper classification of the

Plaintiffs and other similarly situated Agents when it classified them as exempt independent

contractors.

       136. SCFB willfully misclassified the positions of the Plaintiffs and other similarly

situated Agents as exempt.

       137. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of SCFB's willful violations of the FLSA.

                           COUNT III - LIQUIDATED DAMAGES

       138. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       139. SCFB acted in bad faith when it failed to properly pay the Plaintiffs and other

similarly situated Agents for their overtime work.

       140. SCFB knew or should have known that it was violating the FLSA when it failed to

properly pay the Plaintiffs and other similarly situated Agents for their overtime work.




                                                 26
     3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 27 of 42




       141. Accordingly, the Plaintiffs and the other putative class members are entitled to

recover double or liquidated damages from SCFB.

                             COUNT IV - PUNITIVE DAMAGES

       142. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       143. SCFB's action in failing to properly pay the Plaintiffs and the other similarly

situated Agents for their overtime work was willful, wanton, reckless and grossly negligent.

       144. The Plaintiffs and the other similarly situated Agents suffered damages as a result

of SCFB's willful, wanton, reckless and grossly negligent failure to properly pay them the

overtime pay due them.

       145. Accordingly, the Plaintiff and the other putative class members are entitled to

punitive damages from SCFB.

                 COUNT V - DECLARATIONS ANDATTORNEY'S FEES

       146. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       147.   The Plaintiffs and other similarly situated Agents are entitled to a judicial

declaration that they were and/or are employees of SCFB. They are entitled to a judicial

declaration that they were not and are not independent contractors despite SCFB's misclassifying

them as such. They are entitled to judicial declarations that SCFB's acts, policies, practices and

procedures complained of herein violated provisions of the FLSA.

       148. The Plaintiffs and others similarly situated are entitled to recover their unpaid

overtime compensation.

       149. The Plaintiffs and others similarly situated are entitled to additional amounts equal

to their unpaid overtime compensation as liquidated damages. See 29 U.S.C. § 216(b).

       150. The Plaintiffs and others similarly situated are entitled to recover punitive damages.



                                                27
      3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 28 of 42




        151. The Plaintiffs and others similarly situated are entitled to recover their attorney's

fees and costs. See 29 U.S.C. § 216(b).

        152. The Plaintiffs and others similarly situated are entitled to pre- and post-judgment

interest.

                       CAUSES OF ACTION AGAINST SOUTH CAROLINA
                       FARM BUREAU MUTUAL INSURANCE COMPANY

                         COUNT I - VIOLATION OF 29 U.S.C. § 207

        153. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        154. SCFBM's practice of failing to pay the Plaintiffs and other Agents similarly situated

at a time-and-a-half rate of pay for hours in excess of 40 hours per workweek violates the FLSA.

See 29 U.S.C. § 207(a)(1).

        155. None of the exemptions provided by the FLSA regulating the duty of employers to

pay overtime at a rate of not less than one and one-half times the regular rate at which its

employees are employed are applicable to SCFBM or Plaintiffs and other similarly situated

Agents.

        156. The Plaintiff and others similarly situated were damaged in an amount to be proved

at trial as a result of SCFBM's violations of 29 U.S.C. § 207.

                                  COUNT II - WILLFULNESS

        157. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        158. SCFBM's failure to pay the Plaintiffs and other similarly situated Agents overtime

as required by the FLSA was willful and was not based on good faith and reasonable belief that

its conduct complied with the FSLA.




                                                 28
     3:18-cv-02730-TLW          Date Filed 10/08/18      Entry Number 1       Page 29 of 42




       159. SCFBM was aware of the FLSA's requirement that all non-exempt employees be

paid time-and-a-half their regular rate of pay for all hours worked in excess of 40 hours in a

workweek. It was aware that it failed to adhere to that requirement.

       160. SCFBM was aware of the specific job duties of its Agents and was aware that those

duties did not fit within any exemption to the FLSA's requirement for overtime pay.

       161. SCFBM knew that the position of insurance Agents, as the job was intended and

was performed by the Plaintiff and other similarly situated Agents, was consistent with an

employment relationship under the FLSA and controlling case law and that it was improper to

classify (or, rather, misclassify) its Agents as independent contractors.

       162. SCFBM knew or showed reckless disregard for the proper classification of the

Plaintiffs and other similarly situated Agents when it classified them as exempt independent

contractors.

       163. SCFBM willfully misclassified the positions of the Plaintiffs and other similarly

situated Agents as exempt.

       164. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of SCFBM's willful violations of the FLSA.

                           COUNT III - LIQUIDATED DAMAGES

       165. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       166. SCFBM acted in bad faith when it failed to properly pay the Plaintiffs and other

similarly situated Agents for their overtime work.

       167. SCFBM knew or should have known that it was violating the FLSA when it failed

to properly pay the Plaintiffs and other similarly situated Agents for their overtime work.




                                                 29
     3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 30 of 42




       168. Accordingly, the Plaintiff and the other putative class members are entitled to

recover double or liquidated damages from SCFBM.

                             COUNT IV - PUNITIVE DAMAGES

       169. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       170. SCFBM's action in failing to properly pay the Plaintiffs and the other similarly

situated Agents for their overtime work was willful, wanton, reckless and grossly negligent.

       171. The Plaintiffs and the other similarly situated Agents suffered damages as a result

of SCFBM's willful, wanton, reckless and grossly negligent failure to properly pay them the

overtime pay due them.

       172. Accordingly, the Plaintiffs and the other putative class members are entitled to

punitive damages from SCFBM.

                 COUNT V - DECLARATIONS ANDATTORNEY'S FEES

       173. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       174.   The Plaintiffs and other similarly situated Agents are entitled to a judicial

declaration that they were and/or are employees of SCFBM. They are entitled to a judicial

declaration that they were not and are not independent contractors despite SCFBM's

misclassifying them as such. They are entitled to judicial declarations that SCFBM's acts,

policies, practices and procedures complained of herein violated provisions of the FLSA.

       175. The Plaintiffs and others similarly situated are entitled to recover their unpaid

overtime compensation.

       176. The Plaintiffs and others similarly situated are entitled to additional amounts equal

to their unpaid overtime compensation as liquidated damages. See 29 U.S.C. § 216(b).

       177. The Plaintiffs and others similarly situated are entitled to recover punitive damages.



                                                30
      3:18-cv-02730-TLW         Date Filed 10/08/18       Entry Number 1      Page 31 of 42




        178. The Plaintiffs and others similarly situated are entitled to recover their attorney's

fees and costs. See 29 U.S.C. § 216(b).

        179. The Plaintiffs and others similarly situated are entitled to pre- and post-judgment

interest.

                              CAUSES OF ACTION AGAINST
                        PALMETTO CASUALTY INSURANCE COMPANY

                         COUNT I - VIOLATION OF 29 U.S.C. § 207

        180. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        181. PCI's practice of failing to pay the Plaintiffs and other Agency Mangers similarly

situated at a time-and-a-half rate of pay for hours in excess of 40 hours per workweek violates

the FLSA. See 29 U.S.C. § 207(a)(1).

        182. None of the exemptions provided by the FLSA regulating the duty of employers to

pay overtime at a rate of not less than one and one-half times the regular rate at which its

employees are employed are applicable to PCI or the Plaintiffs and other similarly situated

Agents.

        183. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of PCI's violations of 29 U.S.C. § 207.

                                  COUNT II - WILLFULNESS

        184. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        185. PCI's failure to pay the Plaintiffs and other similarly situated Agents overtime as

required by the FLSA was willful and was not based on good faith and reasonable belief that its

conduct complied with the FSLA.




                                                 31
     3:18-cv-02730-TLW          Date Filed 10/08/18       Entry Number 1      Page 32 of 42




       186. PCI was aware of the FLSA's requirement that all non-exempt employees be paid

time-and-a-half their regular rate of pay for all hours worked in excess of 40 hours in a

workweek. It was aware that it failed to adhere to that requirement.

       187. PCI was aware of the specific job duties of its Agents and was aware that those

duties did not fit within any exemption to the FLSA's requirement for overtime pay.

       188. PCI knew that the position of insurance Agent, as the job was intended and was

performed by the Plaintiffs and other similarly situated Agents, was consistent with an

employment relationship under the FLSA and controlling case law and that it was improper to

classify (or, rather, misclassify) its Agents as independent contractors.

       189. PCI knew or showed reckless disregard for the proper classification of the Plaintiffs

and other similarly situated Agents when it classified them as exempt independent contractors.

       190. PCI willfully misclassified the positions of the Plaintiffs and other similarly situated

Agents as exempt.

       191. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of PCI's willful violations of the FLSA.

                           COUNT III - LIQUIDATED DAMAGES

       192. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       193. PCI acted in bad faith when it failed to properly pay the Plaintiffs and other

similarly situated Agents for their overtime work.

       194. PCI knew or should have known that it was violating the FLSA when it failed to

properly pay the Plaintiffs and other similarly situated Agents for their overtime work.

       195. Accordingly, the Plaintiffs and the other putative class members are entitled to

recover double or liquidated damages from PCI.



                                                 32
     3:18-cv-02730-TLW         Date Filed 10/08/18       Entry Number 1        Page 33 of 42




                             COUNT IV - PUNITIVE DAMAGES

       196. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       197. PCI's action in failing to properly pay the Plaintiffs and the other similarly situated

Agents for their overtime work was willful, wanton, reckless and grossly negligent.

       198. The Plaintiffs and the other similarly situated Agents suffered damages as a result

of PCI's willful, wanton, reckless and grossly negligent failure to properly pay them the overtime

pay due them.

       199. Accordingly, the Plaintiffs and the other putative class members are entitled to

punitive damages from PCI.

                 COUNT V - DECLARATIONS ANDATTORNEY'S FEES

       200. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       201. The Plaintiffs and other similarly situated Agents are entitled to a judicial

declaration that they were and/or are employees of PCI.           They are entitled to a judicial

declaration that they were not and are not independent contractors despite PCI's misclassifying

them as such. They are entitled to judicial declarations that PCI's acts, policies, practices and

procedures complained of herein violated provisions of the FLSA.

       202. The Plaintiffs and others similarly situated are entitled to recover their unpaid

overtime compensation.

       203. The Plaintiffs and others similarly situated are entitled to additional amounts equal

to their unpaid overtime compensation as liquidated damages. See 29 U.S.C. § 216(b).

       204. The Plaintiffs and others similarly situated are entitled to recover punitive damages.

       205. The Plaintiff and others similarly situated are entitled to recover their attorney's fees

and costs. See 29 U.S.C. § 216(b).



                                                33
     3:18-cv-02730-TLW         Date Filed 10/08/18       Entry Number 1      Page 34 of 42




                          CAUSES OF ACTION AGAINST
              SOUTHERN FARM BUREAU CASUALTY INSURANCE COMPANY

                         COUNT I - VIOLATION OF 29 U.S.C. § 207

       206. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       207. SFBC's practice of failing to pay the Plaintiffs and other Agency Mangers similarly

situated at a time-and-a-half rate of pay for hours in excess of 40 hours per workweek violates

the FLSA. See 29 U.S.C. § 207(a)(1).

       208. None of the exemptions provided by the FLSA regulating the duty of employers to

pay overtime at a rate of not less than one and one-half times the regular rate at which its

employees are employed are applicable to SFBC or the Plaintiffs and other similarly situated

Agents.

       209. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of SFBC's violations of 29 U.S.C. § 207.

                                 COUNT II - WILLFULNESS

       210. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       211. SFBC's failure to pay the Plaintiffs and other similarly situated Agents overtime as

required by the FLSA was willful and was not based on good faith and reasonable belief that its

conduct complied with the FSLA.

       212. SFBC was aware of the FLSA's requirement that all non-exempt employees be paid

time-and-a-half their regular rate of pay for all hours worked in excess of 40 hours in a

workweek. It was aware that it failed to adhere to that requirement.

       213. SFBC was aware of the specific job duties of its Agents and was aware that those

duties did not fit within any exemption to the FLSA's requirement for overtime pay.




                                                34
     3:18-cv-02730-TLW          Date Filed 10/08/18      Entry Number 1      Page 35 of 42




       214. SFBC knew that the position of insurance Agent, as the job was intended and was

performed by the Plaintiffs and other similarly situated Agents, was consistent with an

employment relationship under the FLSA and controlling case law and that it was improper to

classify (or, rather, misclassify) its Agents as independent contractors.

       215. SFBC knew or showed reckless disregard for the proper classification of the

Plaintiffs and other similarly situated Agents when it classified them as exempt independent

contractors.

       216. SFBC willfully misclassified the positions of the Plaintiffs and other similarly

situated Agents as exempt.

       217. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of SFBC's willful violations of the FLSA.

                           COUNT III - LIQUIDATED DAMAGES

       218. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       219. SFBC acted in bad faith when it failed to properly pay the Plaintiffs and other

similarly situated Agents for their overtime work.

       220. SFBC knew or should have known that it was violating the FLSA when it failed to

properly pay the Plaintiffs and other similarly situated Agents for their overtime work.

       221. Accordingly, the Plaintiffs and the other putative class members are entitled to

recover double or liquidated damages from SFBC.

                              COUNT IV - PUNITIVE DAMAGES

       222. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       223. SFBC's action in failing to properly pay the Plaintiffs and the other similarly

situated Agents for their overtime work was willful, wanton, reckless and grossly negligent.



                                                 35
      3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 36 of 42




        224. The Plaintiffs and the other similarly situated Agents suffered damages as a result

of SFBC's willful, wanton, reckless and grossly negligent failure to properly pay them the

overtime pay due them.

        225. Accordingly, the Plaintiffs and the other putative class members are entitled to

punitive damages from SFBC.

                  COUNT V - DECLARATIONS ANDATTORNEY'S FEES

        226. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        227. The Plaintiffs and other similarly situated Agents are entitled to a judicial

declaration that they were and/or are employees of SFBC. They are entitled to a judicial

declaration that they were not and are not independent contractors despite SFBC's misclassifying

them as such. They are entitled to judicial declarations that SFBC's acts, policies, practices and

procedures complained of herein violated provisions of the FLSA.

        228. The Plaintiffs and others similarly situated are entitled to recover their unpaid

overtime compensation.

        229. The Plaintiffs and others similarly situated are entitled to additional amounts equal

to their unpaid overtime compensation as liquidated damages. See 29 U.S.C. § 216(b).

        230. The Plaintiffs and others similarly situated are entitled to recover punitive damages.

        231. The Plaintiffs and others similarly situated are entitled to recover their attorney's

fees and costs. See 29 U.S.C. § 216(b).

        232. The Plaintiffs and others similarly situated are entitled to pre- and post-judgment

interest.




                                                 36
     3:18-cv-02730-TLW         Date Filed 10/08/18       Entry Number 1      Page 37 of 42




                            CAUSES OF ACTION AGAINST
                  SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

                         COUNT I - VIOLATION OF 29 U.S.C. § 207

       234. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       235. SFBL's practice of failing to pay the Plaintiffs and other Agents similarly situated at

a time-and-a-half rate of pay for hours in excess of 40 hours per workweek violates the FLSA.

See 29 U.S.C. § 207(a)(1).

       236. None of the exemptions provided by the FLSA regulating the duty of employers to

pay overtime at a rate of not less than one and one-half times the regular rate at which its

employees are employed are applicable to SFBL or Plaintiff and other similarly situated Agents.

       237. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of SFBL's violations of 29 U.S.C. § 207.

                                 COUNT II - WILLFULNESS

       238. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       239. SFBL's failure to pay the Plaintiffs and other similarly situated Agents overtime as

required by the FLSA was willful and was not based on good faith and reasonable belief that its

conduct complied with the FSLA.

       240. SFBL was aware of the FLSA's requirement that all non-exempt employees be paid

time-and-a-half their regular rate of pay for all hours worked in excess of 40 hours in a

workweek. It was aware that it failed to adhere to that requirement.

       241. SFBL was aware of the specific job duties of its Agents and was aware that those

duties did not fit within any exemption to the FLSA's requirement for overtime pay.

       242. SFBL knew that the position of insurance Agent, as the job was intended and was

performed by the Plaintiffs and other similarly situated Agents, was consistent with an

                                                37
     3:18-cv-02730-TLW          Date Filed 10/08/18      Entry Number 1      Page 38 of 42




employment relationship under the FLSA and controlling case law and that it was improper to

classify (or, rather, misclassify) its Agents as independent contractors.

       243. SFBL knew or showed reckless disregard for the proper classification of the

Plaintiffs and other similarly situated Agents when it classified them as exempt independent

contractors.

       244. SFBL willfully misclassified the positions of the Plaintiffs and other similarly

situated Agents as exempt.

       245. The Plaintiffs and others similarly situated were damaged in an amount to be

proved at trial as a result of SFBL's willful violations of the FLSA.

                           COUNT III - LIQUIDATED DAMAGES

       246. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       247. SFBL acted in bad faith when it failed to properly pay the Plaintiff and other

similarly situated Agents for their overtime work.

       248. SFBL knew or should have known that it was violating the FLSA when it failed to

properly pay the Plaintiffs and other similarly situated Agents for their overtime work.

       249. Accordingly, the Plaintiffs and the other putative class members are entitled to

recover double or liquidated damages from SFBL.

                              COUNT IV - PUNITIVE DAMAGES

       250. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       251. SFBL's action in failing to properly pay the Plaintiffs and the other similarly

situated Agents for their overtime work was willful, wanton, reckless and grossly negligent.




                                                 38
      3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 39 of 42




        252. The Plaintiffs and the other similarly situated Agents suffered damages as a result

of SFBL's willful, wanton, reckless and grossly negligent failure to properly pay them the

overtime pay due them.

        253. Accordingly, the Plaintiffs and the other putative class members are entitled to

punitive damages from SFBL.

                  COUNT V - DECLARATIONS ANDATTORNEY'S FEES

        254. The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        255. The Plaintiffs and other similarly situated Agents are entitled to a judicial

declaration that they were and/or are employees of SFBL. They are entitled to a judicial

declaration that they were not and are not independent contractors despite SFBL's misclassifying

them as such. They are entitled to judicial declarations that SFBL's acts, policies, practices and

procedures complained of herein violated provisions of the FLSA.

        256. The Plaintiffs and others similarly situated are entitled to recover their unpaid

overtime compensation.

        257. The Plaintiffs and others similarly situated are entitled to additional amounts equal

to their unpaid overtime compensation as liquidated damages. See 29 U.S.C. § 216(b).

        258. The Plaintiffs and others similarly situated are entitled to recover punitive damages.

        259. The Plaintiffs and others similarly situated are entitled to recover their attorney's

fees and costs. See 29 U.S.C. § 216(b).

        260. The Plaintiffs and others similarly situated are entitled to pre- and post-judgment

interest.




                                                 39
     3:18-cv-02730-TLW         Date Filed 10/08/18      Entry Number 1       Page 40 of 42




                                    PRAYER FOR RELIEF

       261.    For these reasons, the Plaintiffs respectfully request the following relief for

themselves and on behalf of all members of the Class Action, and all other similarly situated

individuals:

               a. That the Court certify the putative class named in this Complaint as an opt-in
               collective and class action under 29 U.S.C. § 216(b) and Rule 23 of the Federal
               Rules of Civil Procedure and enter an order allowing this action to proceed as a
               collective and class action under said authorities;

               b. That the Court declare the rights and duties of the parties consistent with the
               relief sought herein;

               c. That the Court issue a declaratory judgment that each Defendant's acts, policies,
               practices, and procedures complained of herein violated provisions of the FLSA;

               d. That the Court enjoin the Defendants from committing further violation of the
               FLSA;

               e. That the Court award the Plaintiff and the other putative class members
               overtime compensation for all hours worked over 40 hours in a workweek at the
               applicable time-and-a-half rate;

               f. That the Court award the Plaintiffs and the other putative class members equal
               amounts of all owed wages as liquidated damages as allowed under the FLSA;

                g. That the Court award the Plaintiffs and the other putative class members an
               appropriate amount of punitive damages;

               h. That the Court award the Plaintiffs and the other putative class members’
               reasonable attorney's fees, costs, pre-judgment interest, post-judgment interest and
               expenses;

               i. That the Court award appropriate incentive awards for any class representatives;
               and

               j. That the Court award the Plaintiffs and the putative class members such
               additional relief as the interests of justice may require.


                              . (SIGNATURE PAGE FOLLOWS)




                                                40
   3:18-cv-02730-TLW   Date Filed 10/08/18   Entry Number 1   Page 41 of 42




                                   RESPECTFULLY SUBMITTED,

                                   GAFFNEY LEWIS & EDWARDS, LLC

                                   s/ Amy L. Gaffney________________
                                   Amy L. Gaffney
                                   Federal I.D. Number: 6316
                                   Regina Hollins Lewis
                                   Federal I.D. Number: 7553
                                   Susan Rawls Strom
                                   Federal I.D. Number: 7971
                                   Gaffney Lewis & Edwards, LLC
                                   3700 Forest Drive, Suite 400
                                   Columbia, SC 29204
                                   (803) 790-8838
                                   (803) 790-8841—facsimile
                                   agaffney@glelawfirm.com

                                   YARBOROUGH APPLEGATE LLC
                                   David B. Yarborough, Jr.
                                   Federal I.D. Number: 7336
                                   William E. Applegate, IV
                                   Federal I.D. Number: 9261
                                   Christopher J. Bryant
                                   Federal I.D. Number: 12538
                                   291 East Bay Street
                                   Charleston, SC 29401
                                   (843) 972-0150
                                   (843) 277-6691 –facsimile
                                   david@yarboroughapplegate.com
                                   william@yarboroughapplegate.com
                                   chris@yarboroughapplegate.com

                                   ATTORNEYS FOR STEVEN LANEY AND
                                   ALEXANDROS STELLER, Individually and on
                                   behalf of others similarly situated

OF COUNSEL:

CLAYTON O'DONNELL, PLLC
S. Ray Hill, III
P. O. Drawer 676
Oxford, MS 38655
(662) 234-0900
(662) 234-0900 - facsimile
rhill@claytonodonnell.com

                                     41
     3:18-cv-02730-TLW   Date Filed 10/08/18   Entry Number 1   Page 42 of 42




CLAYTON O'DONNELL, PLLC
Dana G. Dearman
P. O. Box 755
Tupelo, MS 38802-0755
(662) 620-7938
(662) 620-7939 - facsimile
ddearman@claytonodonnell.com


October 8th, 2018




                                       42
